DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/727,979, filed on 27 December 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Figure 1, reference characters 21-31. Furthermore, Figure 1 is only briefly mentioned in the description, see [0006] "FIG. 1: Example crossection of switchgear or controlgear with unmanned operation and maintenance", with no further explanation. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Specification
The disclosure is objected to because of it contains spelling and grammatical errors throughout. See at least [0014] "enegized", [0016] "have own zone", [0019] "have own zone", [0020] "containig" and "statii", [0021] "inteaction", [0024] "strenght", [0025] "robot then start" and [0026] "statii". Appropriate correction is required.
Claim Objections
Claims 1-2 are objected to because of the following informalities: 
Claim 1, line 3, "a action" should read "an action"
Claim 2 contains spelling errors. See line 2, "compsiring" and line 9, "copmrising". It is recommended the amend these to "comprising".
Claim 2, line 3, recites "the switchgear and controlgear", while the preamble recites "a switchgear or controlgear". It is unclear whether the claim requires both a switchgear and a controlgear, or only one of two. For the purpose of examination "the switchgear and controlgear" will be read as "the switchgear or controlgear".
Claim 1 recites "wherein each action in each virtual zone is precalculated" and claim 2 recites "predictively precalculating each action in each virtual zone". There are no prior recitations of the "actions", therefore there is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, "wherein each action in each virtual zone is precalculated" will be read as "wherein s in each virtual zone are precalculated" in claim 1 and "predictively precalculating each action in each virtual zone" will be read as "predictively precalculating s in each virtual zone" in claim 2.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“a steering and control system configured to calculate an action radius of a robot system” in claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1
Claims 1 recites “a steering and control system configured to calculate an action radius of a robot system”. The recitation is functional language that specifies a desired result. However, the written description fails to identify how the desired result is achieved. For example, what specific structure does the “steering and control system” use to calculate an action radius of a robot system? As such, the claim lacks written description because the claim defines the invention using functional language that specifies a desired result but the written description fails to identify how the result is achieved. See MPEP 2163.03(V) and MPEP 2181(IV).
The above limitation reciting the non-structural term “a steering and control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, therefore the claim limitation is indefinite as discussed below. As such, the claim lacks written description because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See MPEP 2163.03(VI) and MPEP 2181(IV).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1
Claim limitation “a steering and control system configured to calculate an action radius of a robot system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure recites the above limitation in paragraphs [0004] and [0015] in the Specification filed on 27 December 2019. No specific structure, material or acts are defined in these paragraphs or anywhere throughout the Specification. Instead, the Specification simply recites the claimed functions Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 1
	Claim 1 recites "a steering and control system configured to calculate an action radius of a robot system", "wherein an acting area in an internal space of the switchgear or controlgear is divided into virtual zones", and "wherein each action in each virtual zone is precalculated predictively as a micro simulation in which actual sensor data are considered before an intended action is triggered". The steering and control system is not linked with the functions of dividing the action area into virtual zones and precalculating each action. Therefore, it is unclear whether the steering and control system is performing these functions or if a different structure is doing so. No additional structure is claimed besides the steering and control system, therefore it is unclear what structure is performing the functions of dividing the action area into virtual zones and precalculating each action. As such, the claims are indefinite because the metes and bounds of the claims are unclear. For the purpose of examination, the claim will be read as if the steering and control system performs the functions of dividing the action area into virtual zones and precalculating each action.
Regarding Claim 3
The limitations containing “and/or” in claim 3 are indefinite. The term “and/or” is used to imply that one of, some of, or all elements mentioned are involved. Therefore, it is unclear whether the claims require one of, some of, or all of the elements referenced. As such, the claims are indefinite because the metes and bounds of the claims are unclear. For the purpose of examination, “and/or” will be read as “

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US 20130231779 A1 and Purkayastha hereinafter), in view of Nusser et al. (US 20170021502 A1 and Nusser hereinafter).
Regarding Claim 1
Purkayastha teaches a switchgear or controlgear with unmanned operation and maintenance (see Figs. 1A-1B and 6-10; [0005]-[0008]), comprising: 
an equipment safety system (see Fig. 6; [0077]), comprising a steering and control system configured to calculate an action radius of a robot system (see Fig. 6, controller 200; [0069]-[0071], [0083] and [0107]), 
wherein an acting area in an internal space of the switchgear or controlgear is divided into zones (see Figs. 1A-1B, 7-10 and 15B; [0007 "In some examples, the inspection behavior causes the robot to identify at least one of a circuit breaker, a contactor, a motor control center, a fuse, a switch, a relay, a capacitor bank, an inverter, a battery bank and obtain an image (e.g., an infrared image) thereof using a camera of the sensor system"], [0014 "In some implementations, the method includes identifying a switchgear panel ... Additionally or alternatively, the method may include identifying a circuit breaker in the local sensory perception"], [0016], [0021]-[0022], [0107], [0121] and [0135]), and 
wherein s in each zone are precalculated predictively in which actual sensor data are considered before an intended action is triggered (see [0014], [0050], [0076]-[0080], [0107] and [0135]).
Purkayastha does not explicitly teach virtual zones and a micro simulation. That is, Purkayastha is silent regarding wherein an acting area in an internal space of the switchgear or controlgear is divided into virtual zones, and wherein s in each virtual zone are precalculated predictively as a micro simulation in which actual sensor data are considered before an intended action is triggered.
Nusser teaches a switchgear or controlgear with unmanned operation and maintenance (see Figs. 1-4, etc.; [0004]), comprising: 
an equipment safety system (see Fig. 1B, robotic device 100; [0039]), comprising a steering and control system configured to calculate an action radius of a robot system (see Fig. 1B, control system 140, [0027]-[0029] and [0041]), 
wherein an acting area in an internal space is divided into virtual zones (see Fig. 3, step 300 and Fig. 4, regions 404, 406 and 408; [0005], [0094 "Herein, a “model” refers to an n-dimensional virtual reconstruction of a physical environment, such as the physical environment of the robotic manipulator that includes the set of objects."], [0095 "In line with these examples, each region of the model may be a virtual representation that corresponds to a subset of the objects."], and [0096], [0101], [0120], [0123]), and 
wherein s in each virtual zone are precalculated predictively as a micro simulation in which actual sensor data are considered before an intended action is triggered (see Fig. 3 all, Figs. 5-8; [0005], [0094]-[0108], [0120], [0123], [0127]-[0129], [0140]-[0150]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nusser to Purkayastha. That is, it would have been obvious to modify the switchgear or controlgear with unmanned operation and maintenance of Purkayastha to further divide an acting area in an internal space of the switchgear or controlgear into virtual zones and precalculate actions in each virtual zone as a micro simulations, as taught by Nusser. 
Nusser teaches dividing an acting area in an internal space into virtual zones to enable a user to assign a variety of actions to each virtual zone and program a robot offline to execute the actions. The actions are simulated before being physically executed for the user to view and make adjustments to. A person having ordinary skill in the art would have been motivated to apply this known technique to Purkayastha to attain the same results.
Application of the known technique taught by Nusser to the switchgear or controlgear with unmanned operation and maintenance taught by Purkayastha would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the switchgear or controlgear with unmanned operation and maintenance, wherein an acting area in an internal space of the switchgear or controlgear is divided into virtual zones, and wherein each actions in each virtual zone are precalculated predictively as a micro simulation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2
Purkayastha teaches a method for operating a switchgear or controlgear with unmanned operation and maintenance (see Figs. 1A-1B and 6-10; [0005]-[0008]), comprising: 
providing an equipment safety system of the switchgear or controlgear with unmanned operation and maintenance (see Fig. 6; [0077]), the equipment safety system comprising a steering and control system configured to calculate an action radius of a robot system (see Fig. 6, controller 200; [0069]-[0071], [0083] and [0107]), 
dividing an acting area in an internal space of the switchgear or controlgear into zones (see Figs. 1A-1B, 7-10 and 15B; [0007 "In some examples, the inspection behavior causes the robot to identify at least one of a circuit breaker, a contactor, a motor control center, a fuse, a switch, a relay, a capacitor bank, an inverter, a battery bank and obtain an image (e.g., an infrared image) thereof using a camera of the sensor system"], [0014 "In some implementations, the method includes identifying a switchgear panel ... Additionally or alternatively, the method may include identifying a circuit breaker in the local sensory perception"], [0016], [0021]-[0022], [0107], [0121] and [0135]); and 
predictively precalculating s in each zone, comprising considering actual sensor data before triggering an intended action (see [0014], [0050], [0076]-[0080], [0107] and [0135]).
Purkayastha does not explicitly teach virtual zones and a micro simulation. That is, Purkayastha is silent regarding dividing an acting area in an internal space of the switchgear or controlgear into virtual zones and predictively precalculating s in each virtual zone as a micro simulation, comprising considering actual sensor data before triggering an intended action.
Nusser teaches a method for operating a switchgear or controlgear with unmanned operation and maintenance (see Figs. 1-4, etc.; [0004]), comprising: 
providing an equipment safety system of the switchgear or controlgear with unmanned operation and maintenance (see Fig. 1B, robotic device 100; [0039]), the equipment safety system comprising a steering and control system configured to calculate an action radius of a robot system (see Fig. 1B, control system 140, [0027]-[0029] and [0041]), 
dividing an acting area in an internal space into virtual zones (see Fig. 3, step 300 and Fig. 4, regions 404, 406 and 408; [0005], [0094 "Herein, a “model” refers to an n-dimensional virtual reconstruction of a physical environment, such as the physical environment of the robotic manipulator that includes the set of objects."], [0095 "In line with these examples, each region of the model may be a virtual representation that corresponds to a subset of the objects."], and [0096], [0101], [0120], [0123]); and 
predictively precalculating s in each virtual zone as a micro simulation, comprising considering actual sensor data before triggering an intended action (see Fig. 3 all, Figs. 5-8; [0005], [0094]-[0108], [0120], [0123], [0127]-[0129], [0140]-[0150]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nusser to Purkayastha. That is, it would have been obvious to modify the method for operating a switchgear or controlgear with unmanned operation and maintenance of Purkayastha to further include steps of dividing an acting area in an internal space of the switchgear or controlgear into virtual zones and precalculating actions in each virtual zone as a micro simulations, as taught by Nusser. 
Nusser teaches dividing an acting area in an internal space into virtual zones to enable a user to assign a variety of actions to each virtual zone and program a robot offline to execute the actions. The actions are simulated before being physically executed for the user to view and make adjustments to. A person having ordinary skill in the art would have been motivated to apply this known technique to Purkayastha to attain the same results.
Application of the known technique taught by Nusser to the switchgear or controlgear with unmanned operation and maintenance taught by Purkayastha would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method of operating a switchgear or controlgear with unmanned operation and maintenance comprising dividing an acting area in an internal space of the switchgear or controlgear into virtual zones and predictively precalculating each action in each virtual zone as a micro simulation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 3
Modified Purkayastha teaches the method according to claim 2 (as discussed above in claim 2),
Purkayastha further teaches wherein the acting area is divided and structured automatically (see Figs. 1A-1B, 7-10 and 15B; [0007], [0014], [0016], [0021]-[0022], [0107], [0121] and [0135]) under consideration of the following conditions: 
detection of each switch-disconnector, which each has its own zone including a moving contact of the switch- disconnector when in earthed position and all circuits up to a next point of opening like circuit breaker main contacts (see Figs. 1A-1B, 7-10; [0005]-[0008] and [0081]), 
each primary circuit continuing from circuit breaker main contacts, which each have their own zone covering circuits up to a next point of disconnection or to a point where the circuits go out of an enclosure (see Figs. 1A-1B, 7-10 circuit breaker 20; [0005]-[0008], [0050], [0079]-[0081], and [0120]-[0123]), 
zones containing auxiliary circuits and mechanisms, limited by metallic earthed segregation of an auxiliary circuit space from a primary circuit space (see [0005]-[0008] and [0081]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oudalov et al. (US 20160190790 A1 and Oudalov hereinafter). 
Oudalov teaches a method for operating a switchgear or controlgear with unmanned operation and maintenance comprising dividing an acting area in an internal space of the switchgear or controlgear into virtual zones, wherein the acting area is divided and structured automatically under consideration of detection of a main busbars zone, which contains all horizontal busbars and T- offs circuits of one busbar section up to all points of disconnection. See Fig. 1, [0011], [0018], [0027] and [0038]. Oudalov could be used to render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664